Citation Nr: 1613766	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-26 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory condition, to include chronic obstructive pulmonary disease (COPD), emphysema, chronic bronchitis, chronic interstitial pneumonia, and pulmonary nodules.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In his June 2009 Substantive Appeal (VA Form 9), the Veteran requested a Board hearing at by live videoconference.  Thereafter, in August 2010, the Veteran submitted a written request to withdraw the hearing request.  The Board thus finds that there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2015).

In March 2013, the Board remanded this claim for further development, to include providing the Veteran with a VA examination and obtaining a medical opinion regarding the nature and etiology of the Veteran's respiratory condition.

Subsequent to the Agency of Original Jurisdiction's (AOJ) most recent adjudication of the Veteran's claim in the May 2013 Supplemental Statement of the Case, additional, relevant VA treatment records were associated with the record.  As the Veteran's claim is being remanded, the AOJ will have an opportunity to review such newly received records in the readjudication of his claim.  38 C.F.R. § 20.1304(c) (2015).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim in both Virtual VA and the Veterans Benefits Management System, which includes documents relevant to the issue on appeal.  Thus, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is required prior to adjudicating the issue on appeal.

The Veteran contends that his current respiratory conditions were caused by breathing in cold air during extended periods of field duty in extremely cold weather while stationed in Germany.  See January 2009 Statement in Support of Claim.  The Veteran also asserts that his current respiratory conditions are due to exposure to exhaust fumes while serving as a tanker.  See May 2013 VA Examination Report.

The Veteran's service treatment records show numerous instances of treatment for respiratory conditions.  A December 1973 service treatment record shows that the Veteran complained of shortness of breath, a cough, and a sore throat.  He was diagnosed with an upper respiratory infection.  An April 1974 service treatment record shows that the Veteran reported chest pains and rales in the right distal lower lung.  He also reported coughing up a yellowish mucous.  He was diagnosed with bronchitis.  An October 1974 service treatment record shows that the Veteran reported extreme tightness in his chest and shortness of breath.  On examination, the Veteran's tonsils were swollen and his chest rattled and wheezed.  The impression was possible pneumonia and strep throat.  A May 1976 service treatment record shows that the Veteran was treated for an upper respiratory infection and possible flu.

Post-service, VA treatment records show diagnoses of pulmonary nodules, emphysema, chronic bronchitis, and pneumonia.  

Regarding pulmonary nodules, a February 2006 VA treatment record shows that when the Veteran underwent a CT scan in November 2005 to evaluate his ventral abdominal hernia, a small nodular density at the right lung base was present.  A subsequent chest CT scan performed in December 2005 showed multiple, ill-defined, noncalcified nodules, most prominent in the lower lung zones, right greater than left.  The Veteran had a repeat CT scan performed in July 2006, which showed no interval change in the nonspecific nodular densities of the lungs.  The physician indicated that the nodules might be due to old histoplasmosis, noting that the Veteran spent much time around a chicken coop as a child.  The impression was benign lung nodules, and the Veteran was advised to repeat CT scans periodically.  Subsequent VA treatment records from 2008 through 2010 note pulmonary consultations and repeat CT scans, but these records are not associated with the claims file.  

A January 2010 CT scan showed "scattered emphysematous changes," and the pulmonary nodules were noted as benign and stable.  A July 2012 VA pulmonary consultation note shows "no real significant change" in the Veteran's lung nodules; however, the physician recommended a CT/PET scan to rule out malignancy.  The Veteran underwent a PET scan on July 10, 2012 at the Regional Cancer Center.  Although these results were scanned into VistA Imaging, they are not included in the claims file.  See July 2012 Non-VA Consult Note.  An August 2012 VA emergency room note shows that a CT scan suggested "chronic interstitial pneumonia."  The Veteran underwent a repeat PET scan on September 18, 2012 at the Regional Cancer Center.  Although these results were scanned into VistA Imaging, they are not included in the claims file.  See September 2012 Non-VA Consult Note.  

An October 2013 VA treatment record shows that the Veteran reported worsening dyspnea on exertion, and a chest x-ray showed "worsening right middle lobe infiltrate."  The Veteran underwent a bronchoscopy and biopsy at an outside hospital on October 14, 2013, and he had a follow up pulmonary consultation on October 21, 2013; however, although notes from these treatment visits were scanned into VistA Imaging, they are not included in the claims file.  See October 2013 Non-VA Consult Note.

There are two etiology opinions of record.

In a September 2009 note, the Veteran's VA primary care physician indicated that "after thorough review of this Veteran's service medical records, it is my professional opinion that the patient's emphysema is more likely than not related to his military service."  The Board finds this opinion to be inadequate as it is conclusory and without explanation of rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."). 

The Veteran was afforded a VA examination in May 2013.  The examiner indicated that he reviewed the claims file, as well as CPRS and scanned documents that were not included in the Veteran's claims file.  The examiner indicated that the Veteran's only respiratory diagnoses were COPD and pulmonary nodules of unknown etiology.  The Veteran reported "chronic recurrent pneumonia or bronchitis yearly."  He also reported that he was exposed to exhaust fumes while he was in the service and that after service he worked as a mailman, where he was not exposed to any exhaust other than normal day-to-day vehicle exhaust.  The Veteran also reported that he was stationed in Germany for two tours where it was so cold that he would have frost on his face and body.  

After examining the Veteran, the examiner opined that the Veteran's current respiratory conditions are less likely than not related to military service.  Regarding exposure to cold air, the examiner stated that "although being exposed to cold air may exacerbate certain lung conditions, including COPD and asthma, there is no current medical evidence or research to support exposure to cold air causing COPD or any lung conditions at this time."  The examiner also noted that the pulmonary nodules found on CT scan in 2006 have been stable for years and that "pulmonologists are not sure of the etiology of these nodules, as the Veteran has not had a biopsy of these since they appear to be benign and stable."  

Regarding exposure to fumes, the examiner noted that the Veteran reported exposure to "a lot of exhaust fumes, mortar rounds, and fumes from the tanks he was on."  The examiner also noted that the Veteran's service treatment records documented treatment for respiratory illnesses.  The examiner concluded that because the Veteran was exposed to second hand smoke as a child, was a mechanic prior to entry into the military, was exposed to military exhaust fumes in service, and was exposed to exhaust fumes after service as a postal worker, "it is not possible at this time to give an as least as likely as opinion for his minimal COPD found on PFT with multiple (more than 2) exposures to potential toxic causes of COPD (would be less than a 50/50 probability) and therefore a less likely determination has been provided as noted above."  

The Board finds that this opinion is inadequate for several reasons.  As an initial matter, the examiner's statements regarding the Veteran's diagnoses and treatment are inaccurate and reflect a less than thorough review of the evidence.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  In this regard, the examiner indicated that the Veteran's only respiratory diagnoses were COPD and pulmonary nodules.  A review of the Veteran's VA treatment records shows that during the pendency of this claim, the Veteran was treated for bronchitis in October 2011, February 2012, and March 2013.  Additionally, the Veteran was diagnosed with chronic interstitial pneumonia in June 2012.  Moreover, problem lists in the VA treatment records show diagnoses of emphysema and obstructive chronic bronchitis.  The examiner did not discuss any of these diagnoses.  Nor did the examiner discuss the significance of the September 2009 opinion of the Veteran's VA primary care provider that the Veteran's emphysema was related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof).  

Moreover, since the May 2013 examination, VA treatment records appear to show a worsening of the Veteran's pulmonary nodules, and the Veteran underwent a bronchoscopy for the purpose of determining the possible etiology of the nodules.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").

In light of these circumstances, the claims file should be returned to the May 2013 VA examiner to obtain a supplemental opinion which addresses the nature and etiology of all of the Veteran's diagnosed respiratory conditions.  

The record also suggests that there may be relevant VA treatment records that have not been associated with the claims file.  In this regard, the Veteran submitted a listing of appointments at the Erie VA Medical Center (VAMC), which shows treatment from June 2005 to June 2010, and other VA treatment records reference treatment for respiratory conditions in 2011; however, there are no VA treatment records in the claims file dated before February 2006 or between November 2008 and December 2011.  Moreover some of the VA treatment records on file appear to be incomplete.  For example, the February 2006 VA treatment record references pulmonary CT scans performed in November 2005, December 2005, and January 2006, but these records are not associated with the claims file.  Additionally, although problem lists throughout the VA treatment records show diagnoses such as chronic bronchitis and emphysema, there are no treatment records related to these diagnoses.  Moreover, as noted above, the Veteran underwent several tests at outside medical facilities, the results of which were scanned, but are not available for viewing by the Board.  Records generated by VA facilities that may have an impact on the adjudication of a claim are constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Upon remand, the AOJ should obtain any outstanding VA treatment records dated from June 2005 to the present.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all health care providers (VA and non-VA) who have treated him and the names and addresses of the health care facilities (VA and non-VA) where he has been treated for any respiratory conditions since service discharge.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.

Additionally, obtain and associate with the Veteran's claims file all outstanding VA treatment records showing treatment for respiratory conditions, particularly including records dated between November 2005 and December 2011, and any current records dated from November 2013 to the present, as well as records scanned into VistA Imaging from Regional Cancer Center in July 2012 and September 2012 and records from UPMC Hamot related to an October 2013 bronchoscopy.   If no such records are located, that fact should be documented in the claims file.

2. After all available records have been associated with the claims file, return the claims file to the May 2013 VA examiner for an addendum opinion regarding the Veteran's respiratory conditions.  If the examiner who drafted the May 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

After reviewing the record and, if necessary, examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed respiratory condition, to include COPD, emphysema, chronic bronchitis, chronic interstitial pneumonia, and pulmonary nodules, had its onset in service or is related to any in-service disease, event, or injury, to include the documented in-service treatment for bronchitis, upper respiratory infections, and possible pneumonia, and the Veteran's reports of exposure to cold air and exhaust fumes.

In so opinion, the examiner should specifically review and comment on the September 2009 note of the Veteran's primary care physician, Dr. M.F.M., who indicated that the Veteran's emphysema was more likely than not related to his military service.  If necessary, and to the extent possible, the examiner should reconcile his opinion with these findings.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the service treatment records documenting diagnoses of upper respiratory infections in December 1973 and May 1976, bronchitis in April 1974, and possible pneumonia in October 1974, the Veteran's statements regarding recurrent treatment for bronchitis and pneumonia after service, and VA treatment records documenting treatment for respiratory conditions.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




